IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MANCINO HOLDINGS, INC., ET AL.,            : No. 33 WAL 2021
                                           :
                   Petitioners             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
CASE/SABATINI, LLC; CASE, SABATINI &       :
COMPANY, A PROFESSIONAL                    :
CORPORATION; CASE SABATINI &               :
ASSOCIATES, LLC; MICHAEL D.                :
SULKOSKE, CPA, MST,                        :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.